Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 30-31 & 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by George et al. (Pub. No.: WO 2018/044267 A1).

Regarding Claim 30, George et al. discloses 				                       a quantum dot device, comprising:									a base (Figs. 1-3 -102); 										a fin extending away from the base, the fin comprising a quantum well layer (Par. 0021 & 0028-0030; Figs. 1-4 in light of Figs. 50-52 – quantum well layer 152; it is incorporated in the quantum well stack 146; the quantum well stack 146 could be considered as the fin); 			a first insulating material in contact with sidewalls of the fin (Par 0037; Figs. 1-4 – it is understood that there are multiple fins on the base and the fins are separated from each other by some insulating material which could be termed as the first insulating material); 				a second insulating material above the fin, wherein the second insulating material includes a trench region (Par 0027-0028 & 0037-0038; Figs. 1-4 – second insulating material 128; trench region 104-1 & 104-2); 									a gate dielectric, wherein a portion of the gate dielectric that is on a top of the fin is a bottom of the trench region (Par 0027-0028; Figs. 1-4 – gate dielectric 114); and 			a first gate and an adjacent second gate above the second insulating material and extending into the trench region (Par 0032-0033; Figs. 1-4 – gate 106-1 on the left could be considered as the first gate and gate 106-1 on the right could be considered as the adjacent second gate).

Regarding Claim 31, George et al., as applied to claim 30, discloses 		         the quantum dot device, wherein the second insulating material is further in the trench region, between a portion of the first gate that extends into the trench region and a portion of the second gate that extends into the trench region (Fig. 1 or 3).

Regarding Claim 35, George et al., as applied to claim 30, discloses 		         the quantum dot device, wherein a projection of the fin onto the base overlaps with a projection of the trench region onto the base (Figs. 1-4).

Regarding Claim 36, George et al., as applied to claim 35, discloses 		         the quantum dot device, wherein a longitudinal axis of the fin is parallel to a longitudinal axis of the trench region (Figs. 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 32 & 34 are rejected under 35 U.S.C. 103 as obvious over George et al. (Pub. No.: WO 2018/044267 A1), as applied to claims 30 & 31.

Regarding Claim 32, George et al., as applied to claim 31, does not explicitly disclose the quantum dot device, further comprising an etch stop material in the trench region, wherein the etch stop material is between the portion of the gate dielectric that is the bottom of the trench region and the second insulating material in the trench region.						However, the Examiner takes OFFICIAL NOTICE that the use of etch stop layer is well known and widespread in the art wherein over etching is especially undesired. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the industry to adapt the quantum dot device, further comprising an etch stop material in the trench region of George et al., wherein the etch stop material is between the portion of the gate dielectric that is the bottom of the trench region and the second insulating material in the trench region in order not to etch the underlying gate dielectric during the etching to form the trench region.

Regarding Claim 34, George et al., as applied to claim 30, discloses		        the quantum dot device, wherein a distance between a portion of the first gate that extends into the trench region and a portion of the second gate that extends into the trench region is between 50 nanometers and 500 nanometers (Par. 0030).								George et al. does not explicitly disclose 						         the quantum dot device, wherein a distance between a portion of the first gate that extends into the trench region and a portion of the second gate that extends into the trench region is between 3 nanometers and 30 nanometers.										The gates are used to create quantum dots in the quantum wells. Clearly, the quantum dots could not be too densely populated as they would start to insert undue influence on each other. On the other hand, attempts are made to accommodate as many quantum dots as possible per unit area to maximize the device functionalities.   							George et al. discloses the claimed invention except for the quantum dot device, wherein a distance between a portion of the first gate that extends into the trench region and a portion of the second gate that extends into the trench region is between 3 nanometers and 30 nanometers.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the quantum dot device, wherein a distance between a portion of the first gate that extends into the trench region and a portion of the second gate that extends into the trench region is between 3 nanometers and 30 nanometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).								
Allowable Subject Matter
Claims 17-29 are allowed. 							                  The following is an examiner's statement of reasons for allowance: 
 	Regarding Claim 17: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a quantum computing device, comprising: a quantum processing device, wherein the quantum processing device includes a quantum well stack, a plurality of linear arrays of gates above the quantum well stack to control quantum dot formation in the quantum well stack, wherein an insulating material is between a first linear array of gates and a second linear array of gates, the insulating material is between individual gates in the first linear array of gates, and gate metal of the first linear array of gates extends over the insulating material; and a non-quantum processing device, coupled to the quantum processing device, to control voltages applied to the plurality of linear arrays of gates.
The most relevant prior art reference due to George et al. (Pub. No.: WO 2018/044267 A1) substantially discloses a quantum computing device (abstract), comprising: 				a quantum processing device (Fig. 73 – 2026), wherein the quantum processing device includes a quantum well stack (Par. 0021 & 0028, 0142; Fig. 1 – quantum processing device 2026 may include one or more quantum dot devices 100 (Fig. 1) which in turn includes quantum well stack 146), a plurality of linear arrays of gates above the quantum well stack to control quantum dot formation in the quantum well stack (Par. 0022, 0038; Fig. 4), wherein an insulating material is between a first linear array of gates and a second linear array of gates (Par. 0028; Figs. 1-4), another insulating material is between individual gates in the first linear array of gates (Par. 0032; Figs. 1-4 – first linear array of gates comprising gates 106-1), and gate metal of the first linear array of gates extends over the insulating material (Fig. 1); and a non-quantum processing device (Par. 0142, Fig. 73 - 2028), coupled to the quantum processing device, to control voltages applied to the plurality of linear arrays of gates (Par. 0030, 0038, 0135-0141).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 17 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 17 is deemed patentable over the prior arts.

Regarding Claims 18-22: these claims are allowed because of their dependency status from claim 17.

Regarding Claim 23: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a quantum computing device, comprising: a quantum well stack; a first linear arrays of gates and a second linear arrays of gates above the quantum well stack; and an insulating material between the first linear array of gates and the second linear array of gates, wherein the insulating material is further between individual gates in the first linear array of gates, and wherein gate metal of the first linear array of gates extends over the insulating material.
The most relevant prior art reference due to George et al. (Pub. No.: WO 2018/044267 A1) substantially discloses a quantum computing device (abstract), comprising: 				a quantum processing device (Fig. 73 – 2026) comprising: a quantum well stack (Par. 0021 & 0028, 0142; Fig. 1 – quantum processing device 2026 may include one or more quantum dot devices 100 (Fig. 1) which in turn includes quantum well stack 146), a first linear arrays of gates and a second linear arrays of gates above the quantum well stack (Par. 0022, 0038; Fig. 4), an insulating material between the first linear array of gates and the second linear array of gates (Par. 0028; Figs. 1-4 – insulating material 134), wherein the insulating material is further between individual gates in the first linear array of gates (Par. 0032; Figs. 1-4).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 23 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 23 is deemed patentable over the prior arts.

Regarding Claims 24-29: these claims are allowed because of their dependency status from claim 23.

Regarding Claim 33: claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

11/02/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812